This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov.Bar R. X, Sec. 6, Div. (A)(1)(b) and Div. (A)(2)(d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
The Commission’s report recommended imposition of a sanction against the respondent in the total amount of $600.00 for noncompliance in the 1996-1997 reporting period. Furthermore, the Commission’s report recommended that the respondent be suspended from the practice of law pursuant to Gov.Bar R. X, Sec. 5, Div. (A)(4) for violation of Gov.Bar R. X for the third consecutive reporting period, and for continuous and ongoing noncompliance with Gov.Bar R. X during the last three reporting periods. On November 18, 1998, this Court issued to the respondent an order to show cause why the Commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed objections to the Commission’s recommendation, the Commission filed an answer brief, and this cause was considered by the Court. Upon consideration thereof,
IT IS ORDERED by the Court that the recommendation of the Commission is adopted and respondent, Michael James Long, is suspended from the practice of law pursuant to Gov.Bar R. X, Sec. 6, Div. (B)(3), and Gov.Bar R. X, Sec. 5, Div. (A)(4), and that the suspension is stayed for a period of 90 days from the date of this order, provided respondent complies with the requirements imposed by Gov.Bar R. X for the 1996-1997 reporting period on or before 90 days from the date of this order.
IT IS FURTHER ORDERED that, if respondent does not bring himself into compliance with the continuing legal education requirements for the 1996-1997 reporting period within 90 days of the date of this order, respondent shall be suspended until respondent is reinstated by order of this Court pursuant to Gov.Bar R. X, Sec. 7. It is further ordered that, on or before 90 days from the date of this order, respondent shall file with the Clerk of this Court certification by the Commission that he has satisfied the requirements for the 1996-1997 reporting period.
IT IS FURTHER ORDERED that, within 30 days of the date of this order, respondent shall pay to the Commission on Continuing Legal Education, by certified check, bank check or money order, a sanction fee which is hereby imposed in the total amount of $600.00.
*1434IT IS FURTHER ORDERED, sua sponte, that all documents filed with this Court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED by the Court that the Clerk shall send this order by certified mail to the respondent at the business address registered with the Clerk under Gov.Bar R. VI; that, if this order is returned as undeliverable or unclaimed, the Clerk shall resend it by regular mail to the respondent at the residence address registered with the Clerk; and that service of this order in accordance with the foregoing shall be deemed effective service.
IT IS FURTHER ORDERED that, pursuant to Gov.Bar R. X, Sec. 6, Div. (H), the Clerk of this court send certified copies of this order to those persons or organizations named in Gov.Bar R. V, Sec. 8, Div. (D)(1), and that publication be made as required under Gov.Bar R. X, Sec. 6, Div. (H).